 
 
—I 
One Hundred Eleventh Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the fifth day of January, two thousand and ten 
H. R. 3714 
 
AN ACT 
To amend the Foreign Assistance Act of 1961 to include in the Annual Country Reports on Human Rights Practices information about freedom of the press in foreign countries, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Daniel Pearl Freedom of the Press Act of 2009.  
2.Inclusion of additional information relating to freedom of the press worldwide in Annual Country Reports on Human Rights Practices The Foreign Assistance Act of 1961 is amended— 
(1)in section 116(d) (22 U.S.C. 2151n(d)), as amended by section 333(c) of this division— 
(A)in paragraph (10), by striking and at the end;  
(B)in paragraph (11)— 
(i)in subparagraph (B), by striking and at the end; and  
(ii)in subparagraph (C), by striking the period at the end and inserting ; and; and  
(C)by adding at the end the following new paragraph: 
 
(12)wherever applicable— 
(A)a description of the status of freedom of the press, including initiatives in favor of freedom of the press and efforts to improve or preserve, as appropriate, the independence of the media, together with an assessment of progress made as a result of those efforts;  
(B)an identification of countries in which there were violations of freedom of the press, including direct physical attacks, imprisonment, indirect sources of pressure, and censorship by governments, military, intelligence, or police forces, criminal groups, or armed extremist or rebel groups; and  
(C)in countries where there are particularly severe violations of freedom of the press— 
(i)whether government authorities of each such country participate in, facilitate, or condone such violations of the freedom of the press; and  
(ii)what steps the government of each such country has taken to preserve the safety and independence of the media, and to ensure the prosecution of those individuals who attack or murder journalists. ; and  
(2)in section 502B (22 U.S.C. 2304), by adding at the end the following new subsection: 
 
(i)The report required by subsection (b) shall include, wherever applicable— 
(1)a description of the status of freedom of the press, including initiatives in favor of freedom of the press and efforts to improve or preserve, as appropriate, the independence of the media, together with an assessment of progress made as a result of those efforts;  
(2)an identification of countries in which there were violations of freedom of the press, including direct physical attacks, imprisonment, indirect sources of pressure, and censorship by governments, military, intelligence, or police forces, criminal groups, or armed extremist or rebel groups; and  
(3)in countries where there are particularly severe violations of freedom of the press— 
(A)whether government authorities of each such country participate in, facilitate, or condone such violations of the freedom of the press; and  
(B)what steps the government of each such country has taken to preserve the safety and independence of the media, and to ensure the prosecution of those individuals who attack or murder journalists. .  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 
